October 23, 2014 Via EDGAR and Federal Express United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 treet, NE Washington, D.C. 20549 Attention: John Reynolds James Lopez Ruairi Regan Joanna Lam Tia Jenkins Re: Fuse Medical, Inc. Current Reports on Form 8-K/A Filed August 29, 2014 File No. 000-10093 Ladies and Gentlemen: On behalf of Fuse Medical, Inc. (the "Company," "we," "our" or "us"), we are further responding to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") contained in the Staff's letter dated September 11, 2014 (the "Letter") and pursuant to follow-up conversations between the Staff and our outside legal counsel. We are filing a revised Form 8-K/A (the "Form 8-K/A") with the Commission concurrently with this Letter. For convenience, each of the Staff's comments is set forth below, followed by the Company's corresponding response. For ease of reference, the headings and numbered paragraphs below correspond to the headings and numbered comments in the Letter. Overview, page 6 1. We note your revised disclosurein response to comment 3that you planto file the agreementwith TexasAmBioMed,LLC with yournext periodic reportand plan to seek confidentialtreatment of certain terms ofthat agreement. Pleasenotethatyou willneed to filethe agreement and resolveanycomments on your confidential treatment request before we may complete our review ofyour Form8-K. Response: The Company has filed this request and we received approval for confidential treatment from the Commission on October 21, 2014. 1 2. We reissueprior comment 4, in part. Pleasedescribeclearlythe material, definitive effects of the relevantregulations upon your business. We note, inthisregard, the revised disclosure on page 14 regarding “derivative requirements applicable tothe manufacturers” and the fact that you“may”be requiredto obtain state licensure or certifications or be subject toinspections. Itis unclear what derivativerequirements apply to you and why you are notable to state definitively thatyou are subjectto licensure and other requirements. Response: In response to the Staff’s comment, the Company has revised its disclosure in the Form 8-K/A. The Company has deleted the language referenced in the comment as the Company does not believe any possible derivative requirements or possible state licensure or certification requirements are material at this time.The Company will continue to evaluate its disclosure and update it appropriately. Item3.02, page 38 3. We reissueprior comment 8. Please provide all information required byItem701 of RegulationS-K for each issuancereportable under this section. For example, it is unclear if you reliedon Regulation D ofthe 1933 Act in connectionwith identifyinginvestors as accredited.Please revise or advise. Response: In response to the Staff’s comment, the Company has revised its disclosure in the Form 8-K/A. Liquidity and Capital Resources, page 25 4. We note your revised disclosurein response to prior comment6 and reissue the comment. Your revised disclosureshould address whether youhave sufficient capital to sustaincurrent operations for the next 12 months without assuming access to additional capital. Response: In response to the Staff’s comment, the Company has revised its disclosure in the Form 8-K/A. ***** In connection with the responses above, the Company acknowledges that: - the Company is responsible for the adequacy and accuracy of the disclosure in the filing; - staff comments or changes to the disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and - the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. 2 Please direct any questions regarding the foregoing to the Company's outside counsel, Travis Leach of Ballard Spahr LLP at (602) 798-5444, or the undersigned at (817) 887-1730. Sincerely, /s/ D. Alan Meeker D. Alan Meeker Chief Executive Officer 3
